Case 1:19-cv-00119-JDL Document 21 Filed 06/18/19 Page 1 of 4                    PageID #: 146



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

 U.S. Bank Trust, N.A., as Trustee for LSF9         CIVIL ACTION NO: 1:19-cv-00119-JDL
 Master Participation Trust

                Plaintiff                           PLAINTIFF’S RESPONSE TO
                                                    DEFENDANT’S COUNTERCLAIMS

                       vs.                          RE:
                                                    4289 Union Street, Levant, ME 04456

 Greg A. King                                       Mortgage:
                                                    October 26, 2011
                                                    Book 12641, Page 300

                Defendant
 Maine Department of Health and Human
 Services, Division of Support Enforcement
 and Recovery

                Party-In-Interest

       NOW COMES the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master

Participation Trust (“U.S. Bank”) and hereby responds to what has been “liberally” interpreted

by the Court as a Counterclaim by Defendant, Greg A. King (“Mr. King”). Plaintiff incorporates

by reference its opposition to the Defendant’s Motion to Dismiss. Plaintiff does not admit that

the document entitled a “Special Deposit” constitutes a Counterclaim, but files this response in

compliance with the Court’s Orders of May 30, 2019. Although Mr. King’s filing is not

numbered, U.S. Bank shall attempt to respond in a logical manner to the various alleged issues

raised by Mr. King.

       As an initial matter, Mr. King claims to be “The Principal and Beneficial Equitable Title

Holder and not an infant/minor.” U.S. Bank admits that Mr. King is not a minor and has

insufficient information to respond to the remainder of that claim and therefore denies the claim




                                                1
Case 1:19-cv-00119-JDL Document 21 Filed 06/18/19 Page 2 of 4                        PageID #: 147



noting that it is unclear (as it is throughout the “Special Deposit”) what exactly constitutes the

Trust that Mr. King alleges or its’ corpus (pages 1-2) .

       U.S. Bank denies any conversion by it or the Court of any assets now or ever owned by

Mr. King other than the claims outlined in the Complaint which (along with the attachments filed

therewith) speak for themselves (page 2).

       U.S. Bank denies that Mr. King has any defense or justifiable claims through any type of

trust whatsoever which is for the benefit of Mr. King (page 2 and throughout the “Special

Deposit”).

       U.S. Bank specifically denies the allegations in page 8, including but not limited to any

“evicting at gunpoint”, trespass, special relationship, violation of any “infant estate” or the court

and it’s officers [being] the legal title holder of any of the property being litigated before the

court (page 8).

       Mr. King claims “I am not now acting in the capacity as the named defendant, I am the

beneficiary and equitable title holder.” U.S. Bank responds that, at face value, the “Special

Deposit” should not therefore be considered by the Court and the Defendant should be defaulted

by the Court. Answering further, U.S. Bank denies that there exists any trust for the benefit of

Mr. King based upon the subject property or any claims brought by U.S. Bank (page 8).

       Throughout the “Special Deposit” Mr. King references numerous cases purportedly

relevant to the issues before this Court. U.S. Bank denies that any of Mr. King’s caselaw

references have any direct or indirect relevance to what is essentially a straight forward

foreclosure action as outlined in the filed Complaint (pages 9-41).




                                                   2
Case 1:19-cv-00119-JDL Document 21 Filed 06/18/19 Page 3 of 4                     PageID #: 148



       Mr. King attaches to his “Special Deposit” a copy of what is alleged to be his birth

certificate. U.S. Bank denies that this document has any relevance to the matter before the Court

(page 11).

       U.S. Bank denies that Mr. King was coerced into signing any of the documents related to

this loan and notes that not only did Mr. King sign the note (Exhibit B to the Complaint) and the

mortgage (Exhibit C to the Complaint) on October 26, 2011, he also signed a loan modification

agreement (Exhibit G to the Complaint) on February 3, 2016, and a second loan modification

(Exhibit H to the Complaint) on September 25, 2017, reaffirming the existence of the loan and

his execution of the loan documents (page 21). The aforesaid documents clearly show that

consideration was given for this transaction and they are valid.

       Mr. King makes further references to peonage and bondage (page 22), that the loan has

been satisfied (page 24), that the loan has been terminated (page 35), that U.S. Bank is somehow

forcing slavery and involuntary servitude (page 37). U.S. Bank denies each and every one of

those claims.

       U.S. Bank further denies engaging in any deceit for the purpose of stealing property,

equity, money and labor (page 30).

       U.S. Bank further generally denies that it or any of its predecessor’s-in-interest have

engaged in any conduct, action, or inaction that would entitle Mr. King to damages, offset of the

claims of U.S. Bank or any other relief.

                              AFFIRMATIVE DEFENSES

       1) The “Special Deposit” fails to state a valid cause of action.

       2) Mr. King’s claims are barred by laches.

       3) Mr. King’s claims are barred by his own prior breach.



                                                 3
Case 1:19-cv-00119-JDL Document 21 Filed 06/18/19 Page 4 of 4                      PageID #: 149



       4) Mr. King’s claims are barred by the statute of frauds.

       5) Mr. King’s claims are barred by the applicable statute of limitations.



DATED: June 18, 2019                                 /s/John A. Doonan, Esq.
                                                     John A. Doonan, Esq., Bar No. 3250
                                                     Reneau J. Longoria, Esq., Bar No. 5746
                                                     Attorneys for Plaintiff
                                                     Doonan, Graves & Longoria, LLC
                                                     100 Cummings Center, Suite 225D
                                                     Beverly, MA 01915
                                                     (978) 921-2670
                                                     JAD@dgandl.com
                                                     RJL@dgandl.com

                              CERTIFICATE OF SERVICE

       I, John A. Doonan, Esq., hereby certify that on this 18th day of June, 2019, I served a copy

of the above document by electronic notification using the CM/ECF system and/or First Class

Mail to the following:

                                                     /s/ John A. Doonan, Esq.
                                                     John A. Doonan, Esq., Bar No. 3250
                                                     Reneau J. Longoria, Esq., Bar No. 5746
                                                     Attorneys for Plaintiff
                                                     Doonan, Graves & Longoria, LLC
                                                     100 Cummings Center, Suite 225D
                                                     Beverly, MA 01915
                                                     (978) 921-2670
                                                     JAD@dgandl.com
                                                     RJL@dgandl.com


Greg A. King
4289 Union Street
Levant, ME 04456

DHHS
415 Congress Street, Suite 301
Portland, ME 04101




                                                4
